Exhibit 10.1
 
[valence.jpg]
 
 

Mr. Carl E. Berg       December 3, 2010

Berg & Berg Enterprises, LLC.
10050 Bandley Drive
Cupertino, CA  95014


Re: Share Purchase


Dear Mr. Berg:
 
This letter agreement will confirm the sale, effective as of the date set forth
above, by Valence Technology, Inc. (the “Company”) to Berg & Berg Enterprises,
LLC (“Berg & Berg”) of one million six hundred sixty six thousand six hundred
sixty seven (1,666,667)  shares (the Shares) of the Company’s common stock at a
per share price of $1.20, which represents the closing bid price of the
Company’s common stock on the NASDAQ Capital Market on December 2, 2010, for
aggregate consideration of two million dollars ($2,000,000.00).


This letter also confirms Berg & Berg’s instructions to apply the outstanding
principal and interest on the $2,500,000 loan dated October 15, 2010, from Berg
& Berg to the Company, to the purchase of shares of the Company. The aggregate
of the outstanding principal and interest on December 2, 2010, is $2,511,746.58
which provides a sale of two million ninety three thousand one hundred twenty
two (2,093,122) shares of the Company’s common stock at a per share price of
$1.20, the closing bid price of the Company’s common stock on the NASDAQ Capital
Market on December 2, 2010 .


These Shares were offered and sold in a transaction exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities
Act”).  Berg & Berg understands that the Shares are “restricted securities” and
have not been registered under the Securities Act or any applicable state
securities law.  Berg & Berg is acquiring the Shares as principal for its own
account and not with a view to or for distributing or reselling such Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law; has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law; and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares in violation of the
Securities Act or any applicable state securities law.  Berg & Berg is an
“accredited investor” as defined under Regulation D promulgated under the
Securities Act.


Sincerely,
ACCEPTED AND AGREED:
   
VALENCE TECHNOLOGY, INC.
Berg & Berg, LLC.
   
/s/ Ross. A. Goolsby
/s/ Carl. E. Berg
Ross A. Goolsby
Carl E. Berg
Chief Financial Officer
Managing Member